Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on XX is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with language that is not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claims 1-2, limitation “adding unit configured to add…” has support found in specification paragraph [0025] and is disclosed as “The adding unit 22…include a Digital 
In claims 1-2, limitation “separating unit configured to separate…” has support found in specification paragraph [0025] and is disclosed as “…the separating unit 25 include a Digital Signal Processor (DSP)”. This limitation therefore describes an algorithm implemented on a computer in the form of a DSP consistent with the requirements of MPEP Section 2181(I)(B).
In claims 1-2, limitation “arithmetic processing unit configured to convert…” has support found in paragraph [0025] and is disclosed as “a digital arithmetic processing unit 24 including a codec conversion unit 23”.
In claims 1-2, limitation “a comparison determination unit configured to determine…” has support found in paragraph [0036] and is disclosed as “The comparison determination unit 26 compares, in step S5, the tone data T output to the adding unit 22 before the codec conversion and the tone data Tc separated by the separating unit 25 after the codec conversion, and determines, in step S6, quality degradation of the voice”.
In claim 3, “the echo cancelling unit configured to cancel…” has support found in paragraph [0013] and is disclosed as “the echo cancelling unit includes an echo cancellation component cancelling unit configured to cancel an echo cancellation component added to the tone data in the addition data during the cancellation of the echo component”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Pappas (U.S. Publication No. 20120128134).
Regarding claim 1, Pappas discloses a communication transmitting apparatus, comprising ([0009] - In one embodiment, a job instruction is transmitted from an application server to a turret via a communications network):
a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency ([0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically 
an adding unit configured to add the tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
an arithmetic processing unit configured to convert a format of the addition data according to a prescribed specification that is determined in advance to generate converted data including the voice data and the tone data ([0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
a separating unit configured to separate the tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
and a comparison determination unit configured to determine that if the tone data added to the voice data before conversion performed by the arithmetic processing unit is identical to the tone data separated by the separating unit after the conversion, there is no quality degradation of the voice data after the conversion, and if different, there is quality degradation ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as 
Regarding claim 2, Pappas discloses a communication transmitting apparatus, comprising ([0009] - In one embodiment, a job instruction is transmitted from an application server to a turret via a communications network):
a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency ([0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test);
an adding unit configured to add the tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
an arithmetic processing unit including an echo cancelling unit configured to cancel an22NTT5155PCT/JP2019/005107 echo component superimposed on the voice data in the addition data and a codec conversion unit configured to convert the addition data to be input to the echo cancelling unit into data in a data format processable in echo component cancellation processing of the echo cancelling unit and convert a format of the addition data output from the echo cancelling unit, according to the prescribed specification determined in advance, to generate converted data including the voice data and the tone data; a separating unit configured to separate the tone data from the converted data ([0041] - The audio processor 203 processes audio signals on the turret 200. Example audio 
a separating unit configured to separate the tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
and a comparison determination unit configured to determine: there is no quality degradation of the voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is identical to the tone data separated by the separating unit after the conversion, and there is quality degradation of the voice data after the conversion when the tone data added to the voice data before the conversion is performed by the arithmetic processing unit is [[if]] different than the tone data separated by the separating unit after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
Regarding claim 3, Pappas discloses the communication transmitting apparatus according to claim 2, wherein: the echo cancelling unit includes an echo cancellation component cancelling unit configured to cancel an echo cancellation component added to the tone data in the addition data during the cancellation of the echo component ([0098] - When the audio processor 203 is 
Regarding claim 4, Pappas discloses a voice quality determination method for a communication transmitting apparatus, connected between telephones, for performing arithmetic processing for converting voice data related to voice and sound other than voice input through a telephone into data conforming to a prescribed specification, the communication transmitting apparatus including a storage unit configured to store tone data that is unique, the tone data being generated by digitizing sound having a unique frequency, the voice quality determination method comprising ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103. [0099] - The diagnostics controller 105 assigns each turret a narrowband audio test tone having a unique frequency that is not harmonically related to the test tones of each other turret. In this way, potential interference caused by speakers of nearby turrets is mitigated. In one embodiment, the diagnostics controller 105 stores a table of turrets and corresponding test tone frequencies in the database 108 or 109. The loopback test may be a short-term test or a long-term test. [0129] - This channel 1126 carries signals 1128 and can be implemented using wire or cable, fiber optics, a telephone line, a cellular link, a radio frequency (RF) link and other communications channels):
adding the tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);

determining there is no quality degradation  when the tone data added to the voice data before the conversion is identical to the tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103);
and determining there is quality degradation when the tone data added to the voice data before the conversion is different than the tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predeter mined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103).
Regarding claim 5, Pappas discloses a voice quality determination method for a communication transmitting apparatus, connected between telephones, for performing arithmetic processing for converting voice data related to voice and sound other than voice input through a 
adding the tone data stored to the voice data transmitted from the telephone to generate addition data ([0089] - Turret 701 transmits voice data packets to turret 703 via the network 702);
converting the addition data of which an echo component is not cancelled yet, into data of a data format processable in cancellation processing for cancelling the echo component superimposed on the voice data in the addition data; cancelling the echo component ([0041] - The audio processor 203 processes audio signals on the turret 200. Example audio processing functions executed by the audio processor 203 include performing… acoustic echo 
converting a format of the addition data after the cancelling of the echo component, according to the prescribed specification, to generate converted data including the voice data and the tone data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated. [0089] - Turret 701 performs measurements on the received voice data, determines test results 704, and transmits the test results 704 to the application server 103);
separating the tone data from the converted data ([0029] - The data service 107 serves as an interface between the diagnostics controller 105 and the inventory and diagnostics data databases 108 and 109. Although the inventory data base 108 and the diagnostics data database 109 are described as being separate, embodiments in which the databases are combined are contemplated);
determining there is no quality degradation when the tone data added to the voice data before the conversion is identical to the tone data separated after the conversion ([0095] - The diagnostics execution agent 120 compares the amplitude response to predetermined amplitude response patterns to identify any effect(s) the turret 200 has on perceived loudness of speech, as well as potential audio quality issues such as “hollow sound, "tinny” sound, and/or “bassy' sound. Test results are transmitted to the application server 103);
and determining there is quality degradation when the tone data added to the voice data before the conversion is different than the tone data separated after the conversion ([0095] - The 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atkinson (U.S. Patent No. 6823302) teaches a real-time quality analyzer for voice and audio signals. Dorr (U.S. Publication No. 20070160124) teaches a modem for communicating data over a voice channel of a communication system. Hodge (U.S. Publication No. 20110286585) teaches a telecommunication call management and monitoring system with voiceprint verification. Howell (U.S. Patent No. 6215992) teaches a universal dictation apparatus and method. Huang (U.S. Patent No. 6370500) teaches a method and apparatus for non-speech activity reduction of a low bit rate digital voice message. Lawson (U.S. Patent No. 9456008) teaches a system and method for processing telephony sessions. Paneth (U.S. Patent No. 4675863) teaches a subscriber RF telephone system for providing multiple speech and/or data signals simultaneously over either a single or a plurality of RF channels. Shaltiel (U.S. Patent No. 10135993) teaches systems and methods for mitigating and/or avoiding feedback loops during communication sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658